Citation Nr: 0527663	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 80 percent for 
amputation, distal third, left upper extremity (major).  

2.  Entitlement to a total disability due to individual 
unemployability (TDIU).  

3.  Entitlement to an initial compensable evaluation for 
osteoporosis, left acromioclavicular joint.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and January 2004 decisions 
rendered by the Pittsburgh, Pennsylvania Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The appellant 
indicated disagreement with those decisions and, after being 
furnished a statements of the case, filed substantive 
appeals.  

The issue of the initial evaluation for osteoporosis, left 
acromioclavicular joint is addressed in the REMAND portion of 
the decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue of 
entitlement to a TDIU, being inextricably intertwined with 
the issue of the evaluation of osteoporosis of the left 
acromioclavicular joint, is also remanded to the RO.  


FINDING OF FACT

The veteran's left arm amputation is characterized by an 
amputation below insertion of the deltoid.  While the 
veteran's residual stump was painful upon palpation, the 
shoulder joint showed full range of motion, and 
disarticulation was not demonstrated.  This was his major 
extremity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 80 percent for 
amputation, distal third, left upper extremity (major) are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.71a, Diagnostic Code 5122 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, the veteran submitted his claim for an 
increased rating in June 2003.  In a July 2003 letter 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that his service-connected left arm 
amputation disability had increased in severity.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
in July 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical center.  The RO has obtained the 
veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded a VA examination in August 2003.  
Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

The veteran's service medical records reflect that, in 
February 1945, he was involved in automobile accident, 
wherein he sustained a crushing injury to his left arm with 
destruction of the blood and nerve supply.  Surgical 
amputation of the left, distal third of the arm was performed 
in February 1946.  A prosthesis was fitted.  

By an initial rating decision dated in March 1946, service 
connection was granted for amputation, left arm, distal 
third, surgical traumatic, prosthesis fitted.  A 70 percent 
evaluation was assigned.  In addition, special monthly 
pension was granted on account of the anatomical loss of his 
hand.  

In June 2003, the veteran claimed that his service-connected 
disability was more severe and warranted a higher rating.  

Associated VA outpatient treatment records reflect that the 
veteran was seen in April 2003 with complaints of pain at the 
end of his stump.  Upon physical examination, there was no 
erythema, edema, or warmth.  There were no signs of 
infection.  The stump was nontender to palpation.  He had 
full range of motion above the amputation site without 
discomfort.  The assessment was phantom-type pain.  

The veteran underwent a VA examination in August 2003.  
Therein, he reported that he was left hand dominant.  He 
reported that he had not used his prosthesis in 40 years.  In 
the last year or so, he reported increased incidents of pain 
in his left stump in the distal area.  He described it as a 
shooting or cramping type pain that occurred five to ten 
times per day.  He characterized the pain severity as 5/10.  
He did not report any stiffness, ulceration, swelling, or 
redness.  

Upon physical examination of the left stump, the shoulder 
joint showed no erythema or increased temperature.  There was 
no pain on palpation of the glenohumeral joint or 
acromioclavicular joint.  There was no crepitus felt or 
heard.  There was pain upon palpation of the distal end of 
the stump.  There was a 10.5-centimeter loop-type scar.  The 
scar was flat, not elevated, and did not result in ulceration 
or break down of the skin.  The diagnosis was status post 
amputation of the left arm, minimal arthritis, with 
acromioclavicular joint osteoporosis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability is rated as 80 percent disabling, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5122.  
Diagnostic Code 5122 provides for a maximum 80 percent rating 
for amputation of the major arm, below the insertion of 
deltoid.  There is no higher rating under that Diagnostic 
Code.  90 percent evaluations are warranted under Diagnostic 
Code 5120 for amputation that results in disarticulation, and 
under Diagnostic Code 5121 for amputation above insertion of 
deltoid.  

In this matter, there veteran's left arm amputation is 
characterized by occasional pain at the stump.  It is unclear 
whether there is a pathological basis to the pain or whether 
such is phantom type pain.  Nevertheless, the competent 
evidence reflects that the veteran's left upper extremity was 
amputated below insertion of the deltoid muscle.  
Additionally, there is no evidence to show that the 
disability results in disarticulation of the joint.  Rather, 
the veteran demonstrated full range of motion of the 
remaining extremity.  As such, an even after taking into 
consideration the veteran's complaints of pain, an evaluation 
greater than 80 percent is not warranted.  

In essence, the 80 percent evaluation under Diagnostic Code 
5122 is the maximum evaluation permitted.  The veteran does 
not have a disability that more nearly approximates the 
Diagnostic Code that allow for a higher evaluation.  As such, 
the claim must be denied.  

In making this determination, the Board has considered 
whether an extraschedular rating would be appropriate.  
However, the evidence does not show that the disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, at 55-57 (1990).


ORDER

An evaluation greater than 80 percent for amputation, left 
arm, distal third, with prosthesis (major) is denied.  


REMAND

With respect to the claim for an initial compensable 
evaluation for osteoporosis of the left acromioclavicular 
joint, service connection for this disability was granted by 
way of the October 2003 RO decision.  The veteran was 
notified of that decision that same month.  In a November 
2003 correspondence, entitled "Notice of Disagreement", the 
appellant's attorney, disagreed, in pertinent part, with the 
evaluation assigned for osteoporosis of the acromioclavicular 
joint.  

The appellant has yet to be receive a Statement Of the Case 
that addresses that issue.  As such, the Board finds that he 
must be furnished a Statement Of the Case.  See 38 C.F.R. 
§ 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v Gober, 10 Vet. App. 433, 436 (1997).  Accordingly, 
a remand is warranted.  The TDIU issue is essentially 
deferred pending the development requested herein.

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

With respect to the issue of entitlement to a TDIU, because 
this claim may be affected by the outcome of the evaluation 
for osteoporosis remanded herein, this issue is considered 
inextricably intertwined, and, as such, it would be 
inappropriate for the Board to consider the matter until 
conclusion of the development set forth below.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991)

Accordingly, these matters are REMANDED for the following 
development:  

1.  The RO must furnish to the veteran 
and his attorney a Statement Of the Case 
addressing the issue of entitlement to an 
initial compensable evaluation for 
osteoporosis of the left 
acromioclavicular joint along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on that 
issue.  The veteran and his attorney are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected.  

2.  Thereafter, the claims file, if 
otherwise in order, should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


